Filed 8/24/21 In re J.S. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


In re J.S., a Person Coming Under                              B312135
the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. No.
AND FAMILY SERVICES,                                           19CCJP01104A)

        Plaintiff and Respondent,

v.

JUAN S.,

        Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Philip Soto, Judge. Conditionally reversed and
remanded with directions.
     Karen B. Stalter, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, David Michael Miller, Deputy County
Counsel, for Plaintiff and Respondent.
      Stacie Hendrix for the Minor.

              __________________________________

       Juan S. (Father) appeals from a juvenile court order
terminating his parental rights over J.S. (Minor) pursuant to
Welfare and Institutions Code section 366.26. Father contends
the juvenile court erred when it determined the Los Angeles
County Department of Children and Family Services (DCFS)
satisfied its inquiry and notice obligations under the Indian Child
Welfare Act (ICWA) and related California law in connection with
K.S.’s (Mother’s) claims of possible Indian heritage. Father,
DCFS, and Minor have stipulated to a limited reversal and a
remand to the juvenile court to permit proper compliance with
ICWA and related California law. We accept the parties’
stipulation.
       Our ability to accept a stipulated reversal and remand in
the dependency context is discussed in In re Rashad H. (2000) 78
Cal.App.4th 376, 379-382. The present case involves reversible
error because the parties agree, and we concur, there was
noncompliance with ICWA and related California provisions.
(See, e.g., In re T.G. (2020) 58 Cal.App.5th 275, 287-291.)
Because this case would be subject to reversal to permit
compliance with ICWA and corresponding California statutes and
rules absent the parties’ stipulation, a stipulated remand
advances the interests identified by Code of Civil Procedure
section 128, subdivision (a)(8). That is to say, we find the




                                2
interests of non-parties or the public are not adversely affected by
our acceptance of the stipulation and the remand will not erode
public trust or reduce the incentive for pretrial settlement. (See
In re Rashad H., supra, at 379-382; Union Bank of California v.
Braille Inst. of America, Inc. (2001) 92 Cal.App.4th 1324, 1329-
1330.)

                           DISPOSITION
       The juvenile court’s March 3, 2021, order terminating
parental rights is conditionally reversed and the matter is
remanded to the juvenile court for the limited purpose of
demonstrating full compliance with ICWA and related California
law.
       The juvenile court is directed to re-appoint counsel for
Father and Mother and to order DCFS to comply with the inquiry
requirements set forth in ICWA and corresponding California
law. If proper inquiry (to include efforts to interview Mother,
Minor’s maternal grandparents, and other known and available
maternal relatives, as well as efforts to contact the Cherokee
Nation, the Eastern Band of Cherokee Indians, the United
Keetoowah Band of Cherokee Indians in Oklahoma, the Choctaw
Nation of Oklahoma, the Jena Band of Choctaw Indians, and the
Mississippi Band of Choctaw Indians) is documented by DCFS
and found to have been undertaken by the juvenile court and the
court determines there is no reason to know Minor is an Indian
child, the juvenile court shall reinstate the parental rights
termination order. If the juvenile court determines there is
reason to know Minor is an Indian child, the court is to proceed in
compliance with ICWA and related California provisions,




                                 3
including Welfare and Institutions Code section 224.3. Pursuant
to the parties’ stipulation, the remittitur shall issue forthwith.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                      BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




                                4